Citation Nr: 1624500	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for urinary dysfunction as a residual of a laceration to the scrotum. 

2.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1962.

This matter is on appeal from rating decisions in November 2012 and March 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

The Veteran testified before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.

This appeal was remanded by the Board in April 2013 and November 2015 for further development and is now ready for disposition.  While other issues on appeal were the subject to a remand from the Court of Appeals for Veterans Claims, the issue currently on appeal was not part of that action. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Urinary dysfunction was not noted in service or for many years thereafter, and is not related to active duty service or to his in-service scrotum injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for urinary dysfunction as a residual of a laceration to the scrotum have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The evidence of record reflects that the Veteran sustained an injury to his scrotum while on active duty.  As a result he is currently service connected for a residual scar to the scrotum as well as for erectile dysfunction.  It is his current contention that also experiences urinary dysfunction that he believes is related to this injury.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, while the service treatment records do mention the scrotum injury in October 1954, there is no indication of, treatment for, or a diagnosis related to urinary dysfunction while in service.  

Significantly, the a physical examination performed in separation physical examination in October 1959 fails to document any complaints of or observed symptoms related urinary dysfunction.  

In fact, the post-service evidence does not reflect symptoms related to urinary dysfunction until approximately 2003, where he mentioned such symptoms to a VA examiner in October of that year.  

However, it should be emphasized that this is 41 years after he left active duty service.  

As such, a continuity of symptoms is not shown based on the clinical evidence.  

The Board notes that the Veteran has on some occasions asserted that he has experienced urinary dysfunction since service.  In this regard, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, such statements of continuous symptoms since service are contradicted by other statement, such as at his hearing before the Board in August 2013, where he did not allege that this has been persistent since active duty, but at arisen only in recent years.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Moreover, urinary dysfunction was not a disorder mentioned when he first submitted a claim for benefits in 1997.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to many other disorders, but made no reference a voiding dysfunction now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements. 	

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

In this regard, the record includes a statement from a private physician in May 2012, who implied that the Veteran's urinary incontinence is related to his scrotum injury.  However, this statement was not accompanied by any supporting rationale.  In order to better consider the evidence of record, the Veteran's claims file was forwarded to a VA examination in February 2016, who reviewed and discussed the Veteran's treatment history and statements in significant detail. 

After a thorough review of the record, the VA examiner concluded that the Veteran's urinary dysfunction was less likely than not related to his scrotum injury.  In providing this opinion, the examiner pointed that there was no urinary symptoms at the time of his injury.  Rather, given the Veteran's advanced age, it was more likely that his urinary dysfunction was related to benign prostate hypertrophy (BPH) which affects half of men over the age of 80.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, given the thorough review and recitation of the pertinent evidence, it significantly outweighs the private physician's opinion, which is not supported by any underlying rationale.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his urinary dysfunction to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his urinary dysfunction.  See Jandreau, 492 F.3d at 1377, n.4.  Because clinical urinary dysfunction is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's urinary dysfunction are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for urinary dysfunction as a residual of a laceration to the scrotum is denied


REMAND

In a March 2016 rating decision, the Veteran was denied entitlement to an increased rating for his service-connected acquired psychiatric disorder.  In April 2016 he submitted a VA Form 21-0598 which, although he did not fill out the form properly, reflected his disagreement with this decision, and is sufficient to represent a timely Notice of Disagreement.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case on the issue of entitlement to an increased rating for an acquired psychiatric disorder.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


